Hon. Edward Cross, Special Judge. This case, it seems, has been twice before this court heretofore; and now two questions only are presented by the record, which it will be material to notice. The first relates to the introduction of the original record of the judgment in evidence, under the plea of nul tiel record. The objection, however, is not seriously urged, and is considered untenable, as the record corresponds in every respect with the allegations of the declaration. The second is, that the court below erred in permitting afi.fa. to be read in evidence on the trial of an issue, that there was no such writ as that described and set forth in the declaration. Thefi. fa. as described in the declaration, was sued out against Laban C. Howell, and William Moore, commanding the sheriff, that of the goods and chattels of Laban C. Howell, and William Moore, he cause to be made “as well a certain debt of six hundred and fifty-eight dollars and thirty-six cents, as the further sum of sixty-seven dollai’s and fifty cents damages, together with all costs of suitthat read in evidence commands the sheriff, that of the goods, &c., of Laban C. Howell, and "William Moore, he cause to be made the sum of seven hundred and twenty-five dollars and eighty-six cents, debt and damages, together with the sum of nine dollars and thirty cents costs.” The recital of the writ of Ji. fa. in the declaration was matter of inducement, and that permitted to be read in evidence was, in substance, the same as that described in the declaration. The case of Rector vs. Taylor, Gardiner & Co., decided at the July Term, 1851, of this court; Webb vs. Jones & Prescott, 2 Ark. 33, State Bank vs. Magness et al. 6 Eng. Rep. 343, State Bank vs. Arnold et al, ib. 347, sustain this view, we think, fully. The judgment of the court below must be affirmed with costs. This case was argued and determined before Mr. Justice Scott, and the Hon. Edward Cross, Special Judge. Mr. Chief Justice Watkins, and Mr. Justice Walker, not sitting.